This appellant was convicted for the offense of violating the prohibition laws of the state. In default of the fine, he was sentenced to 20 days hard labor for the county and 95 days to pay the costs. The court added 6 months' hard labor for the county. The cause was tried in the circuit court on April 3, 1925, and from the judgment of conviction he appealed. The certificate of appeal was filed with the clerk of this court on April 15, 1925. The appeal has never been perfected, and is now submitted upon motion of the state to dismiss the appeal. Motion granted.
Appeal dismissed.